Citation Nr: 0908903	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  97-26 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as dementia and manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from June 1975 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence has been associated with the claims 
folder since the last Statement of the Case was issued in 
July 2006.  However, in July 2008, the Veteran's 
representative indicated that the Veteran waived review by 
the agency of original  jurisdiction of all evidence received 
since the Statement of the Case.  As such, it is not 
prejudicial to the Veteran to proceed with the claim without 
remand to the RO.

The Veteran also appealed the issues of service connection 
for left knee disability, increased ratings for lumbosacral 
strain and bilateral pes planus, and entitlement to an 
earlier effective dated for the assignment of a 30 percent 
rating for cervical spine disability.  However, in his Appeal 
to the Board of Veterans' Appeals (VA Form 9), received in 
August 2006, the Veteran indicated that he only wished to 
perfect his appeal as to the issue of service connection for 
a neurological disorder.  Subsequently, in an August 2007 
correspondence, the Veteran indicated that he wished to 
withdrawal all claims except the issue of service connection 
for a neurological disorder.  The Board will, thus, only 
address the issue of service connection for a neurological 
disorder as that is the only claim it has jurisdiction to 
adjudicate.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDING OF FACT

The preponderance of the evidence is against a finding that a 
neurological disorder, claimed as dementia and manifested by 
memory loss, is related to service, including due to head 
trauma while boxing in service. 


CONCLUSION OF LAW

A neurological disorder, claimed as dementia and manifested 
by memory loss, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In March 2006, the 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that he has a neurological 
disorder, claimed as dementia and manifested by memory loss, 
due to head trauma incurred while boxing in service.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service personnel records confirm that the Veteran was on the 
boxing team.  However, service treatment records are silent 
for any complaints or findings of a neurological disorder 
during service.  A February 1980 brain scan following 
complaints of frontal headaches revealed a normal study.  The 
examination report prior to service discharge showed a normal 
neurological evaluation, and on the associated report of 
medical history, the Veteran denied having had or having loss 
of memory or amnesia.

The Veteran currently has severe dementia as demonstrated 
throughout the record.  Therefore, there is no debate as to 
this criterion.  The crux of this case, however, lies in the 
etiology of the current neurological disorder.

Several opinions are of record addressing the etiology of the 
Veteran's current disability.  This includes various records 
from Dr. B.R. Patel, dated from April 2004 to February 2006.  
On multiple reports, Dr. Patel noted the Veteran was a 
retired boxer, having boxed in the Olympic trials in the 
1980's and during service.  Dr. Patel also opines that the 
Veteran's dementia is most likely related to his boxing 
career and likely secondary to trauma.  Dr. Patel's records 
also show that the Veteran indicated that he had slight 
memory problems in service, with noticeable worsening of 
recent onset.

A December 2005 psychological evaluation report from J. 
Garmon, Ph.D., notes the Veteran's account of his history.  
Upon evaluation of the Veteran, a diagnosis of dementia due 
to head trauma was noted.  

VA afforded the Veteran a mental disorders examination in May 
2006, the report of which was competed with review of the 
claims file.  The examiner noted that there were no 
indications of cognitive problems prior to two years ago.  In 
noting a diagnosis of dementia, not otherwise specified, the 
examiner found that due to the sudden decline in the mini-
mental state examination over the past eight months, a 
diagnosis of conversion disorder was considered.  He found 
that there were, however, no reports of any conflict or other 
stressor immediately prior to his rapid decline of cognitive 
functioning.  The examiner noted that a diagnosis of 
malingering was not appropriate as the Veteran's wife's 
observations were credible.  The examiner opined that the 
Veteran's dementia was not caused or a result of head trauma 
from boxing in service.  In support of his opinion, he cited 
to the lack of medical evidence to support a finding of head 
trauma in the service treatment records.  He also found that 
there was no documented medical evidence of a cognitive 
impairment until two years ago which would confirm the onset 
of dementia during service.  Observing that the Veteran's 
rapid decline which was most noticeable in the last year, 
noting the lack of medical evidence to define the etiology of 
the dementia, and stating that the Veteran failed to follow 
up with laboratory testing, the examiner found that the 
etiology of the dementia was still questionable.  He 
concluded that there was still a lack of medical evidence to 
link the disorder to any alleged boxing head trauma.

A VA neurological consult report dated in August 2006 noted 
that an assessment of severe dementia of unclear etiology.  
The clinician noted that there was no obvious etiology and a 
rapidly progressing dementing illness in this age group was 
not uncommon.  He added that the more common etiology was 
drug/alcohol induced,  and the Veteran had a history of 
elevated left fronto-transverse (LFTs) dating back to 2004 
(though there was also a history of negative alcohol use).  
He also stated that a W-K like syndrome could not be ruled 
out but that would not explain his relatively rapid decline.  
Ruling out AIDS, neurospyhilis, Jacob-Creutzfeld disease, the 
clinician further noted that the Veteran's cognitive and 
memory impairments were not due to his past history of boxing 
which ended in the 1980's.  He did acknowledge that it was 
conceivable that one could develop normal pressure 
hydrocephalus after such a head trauma, and that could lead 
to dementia; however, there was no evidence for normal 
pressure hydrocephalus on his neuroimaging studies.  The 
clinician stated that he could not envision any other way to 
link the Veteran's remote history of head trauma with 
dementia other than weakly through Parkinson's disease, but 
this was not shown on examination.  He noted the scatter on 
neuropsychological testing, which was also noted by the May 
2006 VA examiner, and also rapid descent in his mini-mental 
state examination scores as well as the change in history 
given regarding the timeframe of these problems.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the findings of the May 2006 VA examiner 
and August 2007 clinician are more probative than the 
findings of Drs. Patel and Garmon.  The VA physicians' 
findings were based on complete and extensive review of the 
claims folder, in conjunction with examination of the 
Veteran.  The VA physicians' offered extensive reasons and 
bases in support of their assertions and cited to relevant 
documented evidence in the claims file.  These opinions are 
more thorough and more convincing than the private medical 
opinions of record.  They also provide a thorough discussion 
as to other possibly causes of the current disability and the 
likelihood of such.  On the other hand, the opinions 
proffered by Drs. Patel and Garmon appear to be based on the 
Veteran's account of his history as there is no indication 
they reviewed any records.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  The private physicians' opinions are based on the 
premise that the Veteran suffered a head trauma presumably in 
service (Dr. Garmon does not actually link the Veteran's 
dementia to service, only to head trauma generally).  
However, the record does not show that the Veteran suffered 
head trauma in service.  Apart from evidence that the 
examiner's assessments were made on the basis of primarily 
the Veteran's account, the facts underlying the assessments 
are not substantiated by the record, as at the time he was 
separated from active service there was no evidence of head 
trauma in service.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (It is error to reject a medical opinion solely on 
the basis that the medical opinion was based on a history 
given by the Veteran.).  The fact that the Veteran was on the 
boxing team in service, alone, is not enough to substantiate 
that he sustained a traumatic injury to the head as a result 
of this activity.  When viewed against the background of the 
service medical records which are negative for any head, and 
the lack of any evidence of associated symptoms until 
recently, the medical evidence of record does not establish 
that there is a nexus between any current diagnosis and 
service.  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann, 5 
Vet. App. at 233 [the Board was not bound to accept opinions 
of two doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].  
Therefore, the VA findings that there was no medical evidence 
to support a nexus between current disability and service is 
more probative than the unsubstantiated opinions by the 
private practitioners.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran, his family, 
and co-workers are competent to attest to their observations 
of his disorder, including the onset of his symptoms.  Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, as lay people, the are not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a neurological disability related to service) 
because they do not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his current neurological disorder is related to his 
period of active service.  While the Board is sympathetic to 
the Veteran's contentions, in the final analysis, the 
preponderance of the competent medical evidence of record 
does not establish the necessary nexus to service and does 
not support his assertions.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a neurological disability, claimed as 
dementia and manifested by memory loss, is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


